OPINION — AG — THERE ARE TWO TYPES OF COUNTY FREE FAIRS HAVING SEPARATE FUNDING PROVISIONS. IF A COUNTY FREE FAIR IS ORGANIZED UNDER 2 Ohio St. 1971 93 [2-93] IT WOULD BE FUNDED UNDER THE PROVISIONS OF 2 Ohio St. 1971 98 [2-98] . IF 2 Ohio St. 1971 104 [2-104] IS USED THEN THE FUNDING WOULD COME UNDER 2 Ohio St. 1971 104 [2-104](C), EACH PROVIDING THE SPECIFIED MILLAGE WHICH MAY BE SET BY THE COUNTY EXCISE BOARD. CITE: 2 Ohio St. 1971 104 [2-104](A) 2 Ohio St. 1971 104 [2-104](B), ARTICLE X, SECTION 9 (VICTOR G. HILL JR) SEE: OPINION NO. 92-529 (1992)